139 Ga. App. 793 (1976)
229 S.E.2d 674
GRANT
v.
THE STATE.
52563.
Court of Appeals of Georgia.
Submitted September 7, 1976.
Decided October 5, 1976.
Sonny B. Grant, pro se.
J. Lane Johnston, District Attorney, for appellee.
SMITH, Judge.
The appellant has filed no brief and no enumeration of error and has not responded to an order of this court requiring such a filing. Thus, he has not perfected his appeal by filing an enumeration of error as required by Code Ann. § 6-810 (Ga. L. 1965, pp. 18, 19; 1965, pp. 240, 243; 1968, pp. 1072, 1077). The appellant has not shown to this court what errors he contends were made during the trial of his case.
"`A person convicted of a crime in a trial court in this state is not entitled to have his conviction reviewed as a matter of right by an appellate court. He must pursue *794 applicable statutory requirements. A convicted party can, by his own conduct ... forfeit his appeal.' State v. Denson, 236 Ga. 239 (1976)." Brown v. State, 236 Ga. 333, 334 (223 SE2d 642). Since appellant has not complied with the statutory requirement of filing an enumeration of errors, his appeal is dismissed.
Appeal dismissed. Marshall and McMurray, JJ., concur.